—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered March 1, 1991, convicting defendant, after jury trial, of grand larceny in the fourth degree and criminal possession of stolen *328property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt of the crimes charged, on an acting-in-concert theory, was proved beyond a reasonable doubt (People v Bleakley, 69 NY2d 490). The issue of the police officers’ ability to observe the coordinated actions of defendant and the codefendant was properly placed before the jury. Its determination that defendant and the codefendant acted in concert to steal the complainant’s property is not unreasonable and will not be disturbed by this Court (People v Gruttola, 43 NY2d 116, 122).
We have considered defendant’s remaining arguments and find them to be both unpreserved for appellate review as a matter of law, and without merit. Concur — Sullivan, J. P., Kupferman, Asch and Kassal, JJ.